Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05 October 2022 has been entered.

Status of Claims
Claims 1, 7, 10, 24 and 26-41 are pending.
	Claims 1, 7, 10, 24 and 26-41 are rejected.
	Claims 1 and 38 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/032422, 05/11/2018, which claims benefit of 62/505,244, 05/12/2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 7, 24, 26-29, 32-34 and 36-41 have the effective filing date of 12 May 2017. ‘Folinic acid’ in claim 35 also has the effective filing date of 12 May 2017.
The limitations of claims 30 and 31, and the limitations of claim 35 (except for folinic acid) are not recited in provisional application 62/505,244.
Therefore, claims 30, 31 and the limitations of claim 35 excluding folinic acid have the effective filing date of 11 May 2018.

Claim Objections
The objections to Claims 1 and 14, in the Final Office Action mailed 10 June 2022, are withdrawn in view of Applicants' amendment received 05 October 2022, in which the cited claims were amended or canceled.

Claims 1 and 38 are objected to because of the following informalities:

(1) Claims 1 and 38 recite: “…; wherein, following step (ii) and step (iii), immune tolerance to rhGAA is induced in the subject”, which should read: “…; wherein, following step (ii) and step (iii), induces immune tolerance to rhGAA in the subject” or “…; wherein, by following step (ii) and step (iii), immune tolerance to rhGAA is induced in the subject.”
Other language will be considered.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 1, 7, 10, 12, 14-16 and 24-29 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Final Office Action mailed 10 June 2022, is withdrawn in view of Applicants’ amendment received 05 October 2022, in which the cited claim was amended.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, 10, 24 and 26-41 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7, 10, 24 and 26-37 are dependent on claim 1; claims 39-41 are dependent claim 38. The dependent claims contain the limitations of respective claims 1 and 38, and are, therefore, rejected for the same reason.

Claims 1, 7, 10, 24 and 26-41 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

(1) Claim 1 recites: “…: (i) administering to the treatment-naive subject…”
Claim 38 recites: “…: (i) administering to the treatment-naïve subject…”

However, there is no previous recitation of the term ‘treatment-naïve subject’ in either of the independent claims.
For the purpose of compact prosecution, the claims will be interpreted to read: “…: (i) administering to a treatment-naive subject…”

(2) Claim 1 recites: “…, wherein the dose of methotrexate…”
Claim 38 recites: “…, wherein the dose of methotrexate…”

However, there is no previous recitation of the term ‘dose’ in either of the independent claims.
For the purpose of compact prosecution, the claims will be interpreted to read: “…, wherein a dose of methotrexate…”

(3) Claim 32 recites: “The method of claim 1, wherein the formation of high and sustained antibody titers…”
Claim 33 recites: “The method of claim 1, wherein the formation of sustained intermediate titers…”
Claim 40 recites: “The method of claim 38, wherein the formation of high and sustained antibody titers…”
Claim 41 recites: “The method of claim 38, wherein the formation of sustained intermediate antibody titers…”

However, there is no previous recitation of the term ‘formation’ in either of independent claims 1 and 38.
For the purpose of compact prosecution, the claims will be interpreted to read: Claim 32:  “The method of claim 1, wherein formation of high and sustained antibody titers…”; Claim 33: “The method of claim 1, wherein formation of sustained intermediate titers…”; Claim 40: “The method of claim 38, wherein formation of high and sustained antibody titers…”; and Claim 41: “The method of claim 38, wherein formation of sustained intermediate antibody titers…”

Claims 24, 26, 27, 28, 38, 39, 40 and 41 are indefinite because the metes and bounds of the claimed subject matter are not clear and also because they recite insufficient, improper or unclear antecedent basis for the limitations in the claims.

(4) Claims 24, 27 and 38 recite the terms ‘the second cycle’, ‘the third cycle’, and, ‘the fourth cycle’.
Claims 26, 28 and 39 recite the terms ‘a fifth cycle’ and ‘the fifth cycle’.

However, it is not clear what the term ‘cycle’ is referring to or what claimed subject matter is encompassed by the term ‘cycle’ within the context of the cited claims. Independent claims 1 and 38 describe administering to the subject a ‘three-day cycle’ of methotrexate. Therefore, the term ‘cycle’ refers to a three-day administration of methotrexate, per step (ii), wherein the first day of the cycle is referred to as the day of rhGAA administration. That is, the only recitation of the term ‘cycle’ in the claims is made within the context of a time course for administering methotrexate. There is no recitation of a second, a third or a fourth cycle in independent claims 1 and 38 within this context.
On the other hand, it appears as though the claims cited above are referring to more than the administration of methotrexate; i.e., they appear to include the administration of recombinant human alglucosidase alfa (rhGAA), per step (i), as well. Claims 1 and 38 recite: “…; and (iii) repeating (i) and (ii) at least three times;…” It is unclear, but it appears that steps (i) and (ii) together refer to a single cycle within the context of being repeated as the second, third, fourth and fifth cycles.
For the purpose of compact prosecution, the term ‘cycle’ in claims 24, 26, 27, 28, 38 and 39 will be interpreted to refer to the administration of both rhGAA (per step (i)) and a three-day cycle of methotrexate (as per step (ii)) and its repetition (i.e., which results in a ‘second’, ‘third’, ‘fourth’ and ‘fifth’ cycle). 
Applicant is required to amend the claims so that the three-day cycle of methotrexate can be clearly differentiated from a ‘cycle’ encompassing steps (i) and (ii), perhaps by the use of different terms, assuming that that is indeed the intended meaning of the term ‘cycle’ in claims 24, 26, 27, 28, 38 and 39.
Prior art will be applied according to this interpretation.

(5) Claims 1 and 38 recite: “…; wherein, following step (ii) and step (iii), immune tolerance to rhGAA is induced in the subject.”

However, because step (iii) already recites the performance of step (ii), it is not clear if inducing immune tolerance requires an additional step (ii); i.e., beyond its repetition in step (iii) - or if step (iii) alone induces immune tolerance in the subject.
For the purpose of compact prosecution, the claims will be interpreted to read:  Claims 1 and 38: “…; wherein, following step (iii), immune tolerance to rhGAA is induced in the subject.” That is, the claims will be interpreted to mean that the performance of step (iii) (which encompasses the repetition of steps (i) and (ii) at least three times) induces immune tolerance to rhGAA in the subject, and that an additional step (ii) is not required to induce said tolerance.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1, 7, 10, 12, 14 and 29 under 35 U.S.C. §102(a)(1) as being anticipated by Banugaria et al., in the Final Office Action mailed 10 June 2022, is withdrawn in view of Applicants' amendment received 05 October 2022, in which claim 1 was amended. 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 7, 10, 12, 14-16 and 24-29 under 35 U.S.C. §103 as being unpatentable over Banugaria et al. in view of Joseph et al., Kishnani et al., and Begg et al., in the Final Office Action mailed 10 June 2022, is withdrawn in view of Applicants' amendment received 05 October 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 7, 10, 24 and 26-41 are rejected under 35 U.S.C. §103 as being unpatentable over Banugaria et al. ((2013) PLoS ONE 8(6): 1-11) in view of Joseph et al. (U.S. Patent Application Publication No. 2014/0135337 A1), Kishnani et al. (U.S. Patent Application Publication No. 2015/0037329 A1), and Begg et al. ((2011) Brit. J. Clin. Pharmacol. 73(3): 335-339).
[All references cited in the Final Office Action mailed 10 June 2022.]

Banugaria et al. addresses some of the limitations of claims 1, 24 and 38, and the limitations of claims 7, 10, 29, 30, 31, 32, 33, 34, 35, 36, 37, 40 and 41.
Regarding claims 1, 7, 29 and 38, Banugaria et al. shows a study to evaluate the safety, efficacy and feasibility of a clinical algorithm designed to accurately identify CN (CRIM-negative) IPD (infantile Pompe disease) patients and minimize delays between CRIM status determination and initiation of an ITI (immune tolerance induction) regimen (i.e., a combination of rituximab, methotrexate and IVIG (intravenous immunoglobulin)) concurrent with ERT (enzyme replacement therapy). Seven CN IPD patients were identified and started on the ITI regimen concurrent with ERT (pg. 1, Abstract, Objective and Methods [Claims 1 and 38- A method of inducing immune tolerance in a subject suffering from Pompe disease] [Claim 7- the subject is a CRIM-negative lysosomal storage disease patient] [Claim 29- the Pompe disease is infantile onset Pompe disease]).
Enzyme replacement therapy (ERT) using recombinant human acid alpha glucosidase (rhGAA; alglucosidase alfa) has been commercially available since 2006 (pg. 2, column 1, para. 1).  All patients received alglucosidase alfa at cumulative doses of 20 mg/kg, administered by infusion every other week (pg. 4, column 2, para. 1). The effectiveness of a treatment/management algorithm was evaluated by treating CN patients with ERT+ITI versus CN patients treated with ERT monotherapy (pg. 2, column 2, lines 14-17). Figure 1 shows that the subject has never received treatment (i.e., ERT) before; i.e., is treatment-naive (pg. 3, Fig. 1). Figure 3 shows that methotrexate is administered as a three-day cycle dose and that the first day of the cycle is the day of rhGAA administration (pg. 4, Fig. 3 [Claims 1 and 38- the method comprising: (i) administering to the treatment-naïve subject a therapeutically effective amount of recombinant human alglucosidase alfa (rhGAA) as enzyme replacement therapy (ERT), and (ii) administering to the subject a three-day cycle of methotrexate, wherein the first day of the cycle is the day of rhGAA administration]).
The ITI protocol included a regimen of methotrexate (three doses per week for three weeks subcutaneously) with or without monthly IVIG (pg. 2, column 2, last para. thru pg. 3, column 2, lines 1-2 [Claims 1 and 38- the methotrexate is administered subcutaneously]).
Further regarding claims 1 and 38, and regarding claims 10, 30 and 31, in all cases, the ITI regimen in Figure 3 was used with minor modifications (pg. 4, column 2, para. 1). Figure 3 shows the administration of 0.4mg/kg methotrexate, as a three cycle dosage regimen, each cycle comprising 3 consecutive days (pg. 4, Fig. 3 [Claims 1 and 38- wherein the dose of methotrexate comprises about 0.1 mg/kg body weight to about 0.6 mg/kg body weight per day] [Claim 10- the dose of methotrexate comprises about 0.4 mg/kg body weight per day] [Claims 30 and 31- the maximum daily dose of methotrexate comprises about 7mg or 10mg].

It is noted that Banugaria et al. shows administration of 0.4mg/kg of methotrexate. Therefore, a 17.5kg patient would receive 7mg of methotrexate; a 25.0kg patient would receive 10mg of methotrexate. A 17.5kg (i.e., 38.6lb) or 25.0kg (55lb) patient would represent a child subject in the studies of Banugaria et al., with regard to claims 30 and 31. In addition, as part of the determination of a safe and effective therapeutic regimen, one of ordinary skill in the art would have determined what maximum dose (e.g., 7 or 10mg) of methotrexate could be administered to any particular type of subject (e.g., child or adult), because methotrexate is a cytotoxic agent (MPEP 2144 (I)).

Further regarding claims 1 and 38, and regarding claim 24, Figure 3 in Banugaria et al. shows that the three-cycle regimen of methotrexate administration (with the first day being the administration of rhGAA) was performed three times (pg. 4, Fig. 3). The data presented add to two previously reported cases of successful use of ITI regimen in CN patients (pg. 10, column 2, para. 4). While the exact mechanism by which this regimen induces tolerance is not known, it is believed that the suppression and/or elimination of B and T-cell populations responsible for antibody formation, with simultaneous up regulation of regulatory T-cells (Tregs) and/or regulatory B-cells (Bregs), is important for its success in diminishing the immune response to rhGAA (pg. 10, column 1, para. 1 [Claim 1- (iii) repeating (i) and (ii); wherein, following step (iii), immune tolerance to rhGAA is induced in the subject] [Claim 24- a second and third cycle of therapeutic administration] [Claim 38- (iii) repeating (i) and (ii); with a second cycle, a third cycle, wherein following step (iii), immune tolerance to rhGAA is induced in the subject]).
Regarding claims 32, 33, 34, 40 and 41, Figure 1 shows that ITI treatment concurrent with ERT resulted in some patients exhibiting no or low antibodies (<6,400) leading to recovery at ≥ 5 months of last ITI and some patients with increasing antibodies (≥6,400) which required repeated ITI until recovery at ≥ 5 months of last ITI (pg. 3, Fig. 1 [Claims 32 and 40 and 41- the formation of high and sustained antibody titers is prevented] [Claims 33 and 41- the formation of sustained intermediate titers is prevented] [Claim 34- the subject's immune tolerance to rhGAA is characterized by an IgG antibody titer of less than 12,800]).

It is noted that Applicant describes high and sustained anti-rhGAA immunoglobulin G (IgG) antibody titers (HSAT) as titers of ≥51,200 at ≥2 time points at or beyond six months on rhGAA (spec., pg. 1, para. [0003]). Sustained intermediate titers (SIT) are described as titers of ≥12,800 and <51,200 within the first year on rhGAA (originally-filed specification, pg. 2, para. [0006]).

Regarding claim 35, Figure 3 in Banugaria et al. shows the administration of IVIG (400-500mg/kg) (pg. 4, Fig. 3 [Claim 35- administering to the subject one or more immunomodulating agents, which include high dose IVIG]).
Regarding claims 36 and 37, anti-rhGAA IgG antibodies were assessed by Genzyme Corp. (Framingham, MA) at baseline and at regular intervals throughout treatment (pg. 4, column 1, para. 1 [Claim 36- measuring one or more times (iii) the level of anti-rhGAA antibodies in subject's blood] [Claim 37- the measuring occurs on the day prior to the initiation of ERT]). 

Banugaria et al. does not show: 1) the methotrexate is administered subcutaneously about 15 minutes before the rhGAA [Claims 1 and 38]; 2) (iii) repeating (i) and (ii) at least three times [Claims 1 and 38]; 3) the second cycle begins on day 14 of ERT and ends on day 16 of ERT, the third cycle begins on day 28 of ERT and ends on day 30 of ERT, and a fourth cycle begins on day 42 of ERT and ends on day 44 of ERT [Claim 24]; 4) a fifth cycle, wherein the fifth cycle begins on day 56 of ERT and ends on day 58 of ERT [Claim 26]; 5) the second cycle begins on day 7 of ERT and ends on day 9 of ERT, the third cycle begins on day 14 of ERT and ends on day 16 of ERT, and a fourth cycle begins on day 21 of ERT and ends on day 23 of ERT [Claims 27 and 38]; and 6) a fifth cycle, wherein the fifth cycle begins on day 28 of ERT and ends on day 30 of ERT [Claims 28 and 39]).

Joseph et al. provides information that would have motivated one of ordinary skill in the art to have designed a specific treatment regimen (e.g., as per instant claims 1, 24, 26, 27, 28, 38 and 39) that would demonstrate efficacy in the treatment of Pompe disease with rhGAA, as shown by Banugaria et al.
Joseph et al. shows that a single cycle regimen of methotrexate reduces ADA (anti-drug antibody responses) where the protein therapeutic is an enzyme. It was demonstrated that methotrexate could effectively control anti-rhGAA responses (pg. 6, para. [0084] [nexus to Banugaria et al.] [induce immune tolerance by administering methotrexate with rhGAA]). Many enzyme replacement therapies have been developed for patients with certain genetic diseases, including, minimally, Myozyme® and Lumizyme® (alglucosidase alpha) for Pompe disease (pg. 7, para [0090] [nexus to Banugaria et al.] [administering rhGAA to treat Pompe disease]). Experiments with mice show treatment with rhGAA alone, or rhGAA and a single cycle of methotrexate, or rhGAA and three cycles of methotrexate (pg. 3, para. [0039] [nexus to Banugaria et al.] [three cycles of rhGAA and methotrexate]).
Regarding claims 1, 24, 26, 27, 28, 38 and 39, methotrexate may be administered in more than one cycle, but at a low total dosage. For instance, the methotrexate can be administered in two or more (e.g., 3, 4, 5, 6 etc.) cycles (pg. 8, para. [0100]). Figure 5 shows the administration of three cycles of methotrexate, each cycle comprising three consecutive days of administration: at initiation of enzyme replacement therapy, at one month post-initiation, and at two months post-initiation (Figure 5). An effective amount of methotrexate in human patients may be in the range of 0.05 mg/kg to 5 mg/kg. These recommended doses, combined with the transient nature of this methotrexate regimen, is likely to be well-tolerated in adults (pg. 8, para. [0101] [Claims 1, 24, 26, 27, 28, 30, 31, 38 and 39]).

Kishnani et al. addresses some of the limitations of claims 1, 24, 26, 27, 28, 38 and 39, and also provides information that would have motivated one of ordinary skill in the art to have designed a specific treatment regimen (e.g., as per instant claims 1, 24, 26, 27, 28, 38 and 39) that would demonstrate efficacy in the treatment of CRIM-negative infantile onset Pompe disease with rhGAA, as shown by Banugaria et al.
Kishnani et al. shows methods of preventing formation or reducing antibody titers in patients undergoing protein replacement therapy (PRT), of which therapy induces an elevation of antibody titers that compromises the patient's health or treatment and an immune response to the therapeutic agent has been established, involving the administration of a proteinaceous therapeutic agent (pg. 2, para. [0016]). Kishnani et al. shows the treatment of Pompe disease in an infantile CRIM negative patient using, minimally, rhGAA and methotrexate [nexus to Banugaria et al. and Joseph et al.] [inducing immune tolerance to rhGAA antibodies]).
Regarding claims 1, 24, 26, 27, 28, 38 and 39, Figure 6A shows the administration of methotrexate (Mtx at 0.4mg/kg) at day 14, day 28 and day 42; then methotrexate (15mg/m2) at, minimally, day 56, day 70, day 84, day 98 (Fig. 6A).

Begg et al. provides information that would have motivated one of ordinary skill in the art to have designed a specific treatment regimen (e.g., as per instant claims 1, 24, 26, 27, 28, 38 and 39) that would demonstrate efficacy in the treatment of CRIM-negative infantile onset Pompe disease with rhGAA, as shown by Banugaria et al. and Joseph et al., and to have determined a maximum amount of methotrexate dosage, regarding claims 30 and 31.
Begg et al. teaches that choice of drug dosage regimen in order to achieve optimal drug concentrations in an individual patient is based on the likely pharmacokinetics in that individual. The half-life is important for choice of dose interval, time to steady state and time for drug removal from the body. The initial doses chosen for an individual are based on an estimate of that individual’s likely pharmacokinetic characteristics, usually by utilizing all known information about others in the population who resemble this individual (pg. 335, column 1, para. 1-2).
That is, Begg et al. teaches that dosage regimens directed to a specific individual or group of individuals are dependent upon the individual’s physiology.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of inducing immune tolerance in a subject suffering from Pompe disease, said method comprising administering to the treatment-naïve subject recombinant human GAA (rhGAA), and a three-day cycle of methotrexate, as shown by Banugaria et al., by: 1) subcutaneously administering methotrexate about 15 minutes before the rhGAA administration [Claims 1 and 38], with a reasonable expectation of success, because Joseph et al. teaches that methotrexate administration begins between 48 hours prior to and 48 hours after the onset of the primary therapeutic treatment (i.e., rhGAA). Therefore, barring a showing of criticality for the specific limitation, one of ordinary skill in the art would have used routine optimization in order to have determined the optimal time for methotrexate administration (e.g., depending on its mode of administration and/or the dosage of rhGAA and/or the specific physical characteristics of the subject) for the purpose of successfully treating a subject with Pompe disease (MPEP 2144.05 (II)(A) and (III)(A)).
It would have been further obvious to have: 1) repeating steps (i) and (ii) at least three times [Claims 1 and 38] (Banugaria et al. shows repeating the steps twice); 2) determined a specific treatment regimen, as recited in instant claims 24, 26-28, 38 and 39, with a reasonable expectation of success, because Banugaria et al. shows a specific administration cycle regimen, and teaches that some patients needed subsequent, repeated ITI therapy. In addition, Joseph et al. teaches that methotrexate can be administered in two or more (e.g., 3, 4, 5, 6 etc.) cycles, and Kishnani et al. shows a specific cycle regimen in which methotrexate (at different dosage amounts) was administered over a period of several weeks and months. Therefore, barring a showing of criticality for the specific limitations, one of ordinary skill in the art would have used routine optimization in order to have determined the optimal cycle regimen for methotrexate administration (e.g., depending on its dosage amount or mode of administration or the dosage of rhGAA) for the purpose of successfully treating a patient with Pompe disease (MPEP 2144.05 (II)(A) and (III)(A)).
That is, Banugaria et al., Joseph et al. and Kishnani et al. show the successful treatment of Pompe disease by administering rhGAA and methotrexate at different time frames during the course of the treatment regimen. Therefore, it would have been obvious to one of ordinary skill in the art (unless unexpected, surprising or improved properties can be demonstrated by Applicant) to have used routine optimization in order to have determined the specific administration regimens as recited in instant claims 1, 24, 26-28, 38 and 39 (MPEP 2143 (I)(G)).
In addition, the repetition of the same steps in a method, for example: 1) repeating steps (i) and (ii) at least three times, per claims 1 and 38; and 2) adding a fourth and fifth three-day cycle, per claims 24, 26, 27, 28, 38 and 39, are claim language scenarios that demonstrate a prima facie case of obviousness (MPEP 2144.04 (V)(E) and (VI)(B)). Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 (IV)(C)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Begg et al. teaches that choice of drug dosage regimen in order to achieve optimal drug concentrations in an individual patient is based on the likely pharmacokinetics in that individual. The half-life is important for choice of dose interval, time to steady state and time for drug removal from the body. The initial doses chosen for an individual are based on an estimate of that individual’s likely pharmacokinetic characteristics, usually by utilizing all known information about others in the population who resemble this individual (pg. 335, column 1, para. 1-2). That is, Begg et al. teaches that dosage regimens directed to a specific individual or group of individuals are dependent upon the individual’s physiology. Therefore, it would have been obvious, and one of ordinary skill in the art would have been motivated, to have designed a specific drug dosage regimen which works optimally for any one specific patient or patient population (e.g., those suffering from Pompe disease or CRIM-negative infantile Pompe disease), such as methotrexate administered in specifically-spaced three, four or five cycle administrations [Claims 24, 26-28, 38 and 39] or determining a maximum dosage of methotrexate [Claims 30 and 31]).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
	Applicant’s arguments, pp. 8-9, filed 05 October 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.

	1. Applicant remarks (pg. 9, para. 2-3) that Applicant has amended independent Claim 1 herein to recite, in part, the limitations previously recited in Claims 15 and 16. Applicant has also amended independent to clearly set forth the novel and nonobvious aspects of the claimed method. Even if the Office Action properly characterized the teachings of Joseph, Kishnani, and Begg, which Applicant does not concede, this combination of references does not cure the deficiencies of the Banugaria. Accordingly, the combination of Banugaria, Joseph, Kishnani, and Begg fails to teach or suggest each element of currently pending amended independent Claim 1. For at least these reasons, this combination fails to teach or suggest each element of dependent Claims 7, 10, 24, and 26-29 (which incorporate by reference the limitations of the claim to which each claim refers (including amended independent Claim 1) and include their own
patentable features) and therefore fails to render as obvious these claims. Applicant respectfully requests that the Office withdraw this rejection and allow Claims 1, 7, 10, 24, and 26-29.
However, in response to Applicant, it is well known that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In addition, it is clear from the prior art of Banugaria et al., Joseph et al. and Kishnani et al. that several different effective therapeutic approaches can be taken to induce immune tolerance in subjects suffering from Pompe disease via administration of, minimally, alfa glucosidase (GAA or rhGAA) and methotrexate.
In addition, Desai et al. ((2019) Ann. Transl. Med. 7(13): 1-21 (provided here)) includes a table (Table 1) which reviews all of the notable prophylactic and therapeutic immunomodulation approaches to inducing immune tolerance in Pompe disease patients who are administered, minimally, GAA/rhGAA. Table 1 lists 17 studies, the various therapeutic regimens for each study described, most of which include administration of methotrexate (MTX) (pp. 4-5, Table 1) (Banugaria et al. (2013) (cited above) is listed under prophylactic and therapeutic immunomodulation). Therefore, unless the instantly-claimed subject matter can be demonstrated by Applicant to be unexpected, improved or surprising when directly compared to the closest prior art, it would have been obvious to one of ordinary skill in the art, using the medical knowledge presented in the prior art and routine optimization, to have developed the methods of inducing immune tolerance in a subject suffering from Pompe disease, as instantly claimed (MPEP 716.02 (b)(III)). It is well known that prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art (MPEP 2145 (II)).

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651